DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 17-19, 21-23 and 25-28 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17, 21-23 and 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schurz in view of the combination of Bloomer (61,266,780 as cited in 2012/0238770), Pudel and Sullivan (4,089,880).
Schurz: WO 2010/063450 A1, 10 June 2010, citations from EP 2361298 A1, published 8/31/2011.

Pudel: On the necessity of edible oil refining and possible sources of 3-MCPD and glycidyl esters; Eur. J. Lipid Sci. Technol. 2011,113, 368–373; Received: September 10, 2010 / Revised: November 9, 2010 / Accepted: November 29, 2010DOI: 10.1002/ejlt.201000460


Independent claim 17
Schurz teaches a process of refining oil to reduce undesirable components in the starting oil, including:
bleaching to remove 3-MCPD (see Title); and 
deodorizing to remove free fatty acids (middle of pg. 3)  


Type of oil 
Schurz teaches the type of oil used is a palm oil (ref. clm. 10).

Process steps
Schurz teaches the refining process comprises a step of bleaching and deodorizing, with a prior step of degumming (see Ab.). 

Multiple steps of bleaching
Schurz teaches the use of multiple bleaching steps (see starting at the 11th line from the bottom of pg. 4), which encompasses two such steps wherein one is a bleaching step and another a final bleaching step, as claimed.
In the same section, Schurz teaches that the method of bleaching includes the use of bleaching earth in a conventional wet manner or the use of bleaching earth by applying vacuum, or both (see bottom of pg. 4).  
The teaching encompasses a method having two steps of bleaching, including the use of activated bleaching clay in the final bleaching step, as claimed.


Multiple steps of deodorizing 
Schurz teaches the use of multiple deodorization steps (see 16th line from top of pg. 5), this encompasses a method having two steps of deodorization, wherein one is a deodorizing step and another a final deodorizing step, as claimed.


Order of steps
The claimed method is open to comprising any steps that are reasonable for refining oils, however limits the bleaching and deodorizing to a specific order, of: bleaching, then deodorizing, then bleaching again, then deodorizing again, wherein no steps occur between them.
Schurz teaches bleaching and deodorizing steps, however, does not discuss multiple rounds of bleaching then deodorizing, as claimed.
Bloomer also teaches methods of making an edible refined palm oil (ab., 0012 and Fig. 1) reducing undesirable esters (0044) for example 3-MCPD esters (Ex. 7b) and glycidyl esters (ti.). 
Bloomer is applied only to show that methods of refining oil includes bleached and deodorized oil (0008) that is then re-bleached and re-deodorized (0013), as the specifically claimed order, as claimed.
Bloomer further provides that such a method reduces the FFA and glycidol esters (0012-0013), a known carcinogen (0002), which provides a reason to select said ordered method steps.
It would have been obvious at the time of the invention to modify the method of refining edible oils to reduce undesirable esters through steps of bleaching and deodorizing, as the modified teaching of Schurz, to include a step wherein the oil is bleached then deodorized then bleached and deodorized again with no steps between them, as claimed, because Bloomer illustrates that the art finds such an order of steps as being suitable for similar intended uses, such as methods of refining edible oils to reduce undesirable esters through steps of bleaching, and further provides that such a method reduces the FFA and glycidol esters, a known carcinogen, which provides a reason to select said ordered method steps.

Temperature of final deodorization step 
Schurz does not discuss the use of a final deodorization step carried out at a temperature of 190°C or less, as claimed.
Pudel also teaches methods of bleaching and deodorizing edible oils, and further provides the prevention or reduction of the formation of said contaminants during the refining process.  
Pudel teaches the deodorization step strongly influences the potential to form 3-MCPD-E and related compounds, however, when such a step is performed at temperatures up to 240 °C, which encompasses the claim of 130 to 160°C, wherein the 
concentrations of MCPD-E and related compounds are less than or equal to 5 ppm are achieved.
Pudel further teaches that the step of bleaching before deodorization is also advantageous to reduce the capacity/formation of said contaminants, 3-MCPD and glycidyl esters, of vegetable oils (see the Abstract).
Therefore. Pudel provides that steps of bleaching and deodorizing edible oils prevention or reduction of the formation of 3-MCPD and glycidyl esters to concentrations of less than or equal to 5 ppm, which anticipates the claim of the bleaching and deodorization steps reducing the combined 3- MCPD ester and glycidyl ester content of the refined oil to no more than 5 ppm.

Pudel further provides that by reducing the contaminant levels, a known problem in the industry is known (see the Introduction), which provides reasoning for one in the art to do such a thing.
It would have been obvious at the time of the invention to modify the method of bleaching and deodorizing edible oils to achieve low contaminant levels, as the modified teaching of Schurz, to include the use of a deodorizing temperature of 130 to 160°C, as claimed, because Pudel teaches that bleaching then deodorization steps at encompassing temperatures reducing the combined 3- MCPD ester and glycidyl ester content of the refined oil to no more than 5 ppm to solve a known problem in the industry which provides reasoning for one in the art to do such a thing.

Final deodorization step carried out at least 40°C lower than deodorization step
The modified teaching, in Pudel provides that deodorizing is performed at temperatures up to 240 °C, which provides a range sufficient to encompass wherein the final deodorization step being out at least 40°C lower than initial deodorization step.

Levels of 3-MCPD esters and glycidyl esters
Schurz teaches low concentrations of 3-MCPD is achieved (see toward the middle of pg. 5), and further shows small amounts of 3-MCPD in the final product (Table 1).



Then, the modified teaching in Pudel provides that steps of bleaching and deodorizing edible oils prevention or reduction of the formation of 3-MCPD and glycidyl esters to concentrations of less than or equal to 5 ppm, which anticipates the claim of the bleaching and deodorization steps reducing the combined 3- MCPD ester and glycidyl ester content of the refined oil to no more than 5 ppm.
Pudel further provides that by reducing the contaminant levels, a known problem in the industry is known (see the Introduction), which provides reasoning for one in the art to do such a thing.

FAA content 
The examiner takes Official Notice that one of skill in the art would have the common knowledge that free fatty acids (FFA) lead to degradation in the quality of the oil, therefore they would be removed.
Schurz teaches that the free fatty acids are removed by bleaching, then deodorizing the bleached oil (see PS: "After bleaching, the oil is deodorized. …”). 
Such a teaching provides that the refined oil has a free fatty acid (FFA) content of less than 0.1 wt%, because they are removed, however is not explicit about the quantity remaining being zero.
Sullivan also teaches methods of refining oils, such as palm oil (1, 12+), by using steps of bleaching then deodorizing to remove FFA (ab.) and further provides that the remaining quantity is in a range of 0.01 to 0.05%, which encompasses the claim of less than 0.1%, as claimed.
It would have been obvious at the time of the invention to modify the method of making edible oils by using methods of refining that include deodorizing palm oil, as the modified teaching of Schurz, to include less than 0.1% FFA, as claimed, because:
Schurz teaches that the free fatty acids are removed by bleaching, then deodorizing the bleached oil (see PS: "After bleaching, the oil is deodorized. …”), which imparts that none remain; 
Sullivan illustrates specificity by teaching deodorizing bleached oil results in encompassing amounts of FFA; and 
reasoning for such a thing is because one of skill in the art would have the common knowledge that free fatty acids (FFA) lead to degradation in the quality of the oil, therefore it would be beneficial to remove them. 

In summary, the modified teaching provides the claimed method including all of the claimed method steps.  Secondary references are applied to provide the specifically claimed process parameters; and that the order of the claimed steps was known.  
Further, a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle because office personnel may take into account the inferences and creative steps that a person of ordinary skill in the art would employ, since a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.  See Id. at 420, 82 USPQ2d 1397; Id. at 418, 82 USPQ2d at 1396; and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). 



Dependent Claims
As for claim 21, as discussed above, the modified teaching provides the refined oil has a combined 3-MCPD ester and glycidyl ester content of no more than 3 ppm.

As for claim 22, as discussed above, the modified teaching provides that the refined oil has a combined 3-MCPD ester and glycidyl ester content of no more than 2 ppm.

As for claim 23, Schurz teaches the type made is derived from palm oil, as discussed above.

As for claim 26, the modified teaching, in Bloomer, provides further steps of interesterification and fractionization (0003,0030-0033 and 0037), as claimed.

As for claims 27-28, Schurz teaches that vegetable oils are known to  have from several hundred to several thousands of ppm of 3-MCPD (bottom of page 3), wherein values are limited to a maximum of 20 ppm (top of pg. 4), therefore it would have been reasonable for one of skill to expect that the modified method above, which provides a combined 3- MCPD ester and glycidyl ester content of less than 2 ppm, includes:
a combined 3- MCPD ester and glycidyl ester content that is at least 50% lower than that of an oil obtained by standard refining, as in claim 27; and 

a combined 3- MCPD ester and glycidyl ester content that is at least 90% lower than that of an oil obtained by standard refining, as in claim 28.
Further, it would have been reasonable for one of skill in the art to expect that similar methods of making similar refined oil products using similar process parameters as those claimed, would achieve similar results, including: 
a combined 3- MCPD ester and glycidyl ester content that is at least 50% lower than that of an oil obtained by standard refining, as in claim 27; and
a combined 3- MCPD ester and glycidyl ester content that is at least 90% lower than that of an oil obtained by standard refining, as in claim 28.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schurz in view of the combination of Bloomer (61,266,780 as cited in 2012/0238770), Pudel and Sullivan (4,089,880), as applied to claims 17, 21-23 and 26-28 above, further in view of Bonveh.
Bonveh: A Laboratory Study of the Bleaching Process in Stigmasta-3,5-diene Concentration in Olive Oils; JAOCS, Vol. 78, no. 3 (2001).

Schurz does not discuss that the final bleaching step (c) is carried out at a temperature below 80°C.  
Bonveh also teaches methods of bleaching edible oils and further provides the use of less than 80°C for the benefit of less STIG, which degrades the oxidation products of  beta-sitosterol (see Abstract and Results and Discussion), which encompasses the claim of a step of bleaching at below 80°C, as claimed.


Therefore, Bonveh illustrates that the art finds the use of encompassing ranges to be suitable for similar intended uses; and also illustrates that the temperature range in the method step of bleaching oil is a result effective variable (see Fig. 1.), based on the amount of STIG.
It would have been obvious at the time of the invention to modify the method of making edible oils by using steps of bleaching, as the modified teaching of Schurz, to include a step wherein the bleaching is at below 80°C, as claimed, because Bonveh teaches benefits to encompassing bleaching temperature ranges, including less STIG which degrades the oxidation products of beta-sitosterol, which illustrates that the art finds the use of encompassing ranges to be suitable for similar intended uses whichshows such a thing was known to have been done; and further illustrates that the temperature range in the method step of bleaching oil is a result effective variable.

Claims 19 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schurz in view of the combination of Bloomer (61,266,780 as cited in 2012/0238770), Pudel and Sullivan (4,089,880), as applied to claims 17, 21-23 and 26-28 above, further in view of Kruidenberg (2004/0210070).
Schurz does not discuss the process further comprises at least one of an alkali refining step, as in claim 19; and degumming, as in claim 25.
Kruidenberg also teaches methods of refining oil comprising steps of bleaching, and further provides an alkali refining step and/or degumming steps are carried out prior to bleaching step (a) (Fig, 1) to remove impurities (0003).

It would have been obvious at the time of the invention to modify the method of refining edible oils, comprising bleaching, as the modified teaching of Schurz, to include at least an alkali refining step, as claimed, because Kruidenberg illustrates that the art finds such steps to be suitable for similar intended uses, such as methods of refining edible oils, comprising steps of bleaching, which shows that it was known for such a thing to have been done; and further provides reasoning in that said steps remove impurities.

Response to Arguments
 	It is asserted, that Claims 17-19 and 21-28 were pending in the subject case. With this submission, claim 17 has been amended; claim 24 has been canceled, and no claims have been newly added. No new matter has been added by way of the amended or newly added claims. Support for the amendments may be found throughout the application, including but not limited to, claim 24, page 4, lines 25-29, page 12, lines 19-29, page 17, lines 15-25, and Examples. Hence, upon entry of this paper, claims 17-19, 21-23, and 25-28 will remain pending in this application. 
In response, Applicant’s timely response is appreciated.
  	
35 U.S.C. 4 112(b) rejection 
It is asserted, that Claim 17 stands rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In particular, the Examiner contend that "[i]t is unclear as to how a process for reducing 3-MCPD ester and/or glycidyl ester requires reduction in a combined 3-MCPD ester and glycidyl ester content, without providing an option of reducing 3-MCPD or glycidyl ester." Office Action, p. 3. Without acquiescing to any asserted ground of rejection and solely to expedite prosecution, claim 17 has been amended to recite in the preamble "a refined oil having a reduced 3-MCPD ester and glycidyl ester content." In view of the foregoing amendment, Applicant traverses the rejection and respectfully requests withdrawal of the rejection. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

35 U.S.C. & 103 rejection 
It is asserted, that in view of the amendments to claim 1, to include the transitional phrase "consisting of' limits the "subjecting the oil to bleaching and deodorization steps" to the ordered sequence. Additionally, the process recites that "the bleaching and deodorization steps" as claimed yield a refined oil having the surprisingly low combined 3-MCPD and glycidyl ester content of less than 5 ppm. This is demonstrated throughout the application as filed, including the working examples in keeping with the claimed process. See Appl., 12:19-13:11, 17:15-25. 
As the Application further explains, traditional refining processes do not typically 
achieve both reduced 3-MCPD/glycidyl ester (GE) content levels and reduced FFA levels while achieving acceptable taste. Appl., 1:21 - 3:4. Accordingly, the problem solved by the present technology can thus be formulated as a process for the production of a refined oil having a low level of 3-MCPD and GE, reduced FFA levels, and good taste (score 8 or higher) compared to a standard refined, bleached, and deodorized (RBD) oil. Nothing in the cited references provide a process as instantly recited in claim 1. 
In response, please see the new grounds of rejection above, necessitated by the amendments of 8/16/2022.

It is asserted, that as a threshold matter, Applicant notes the claims have been amended to recite: " "the final deodorization step (d) is carried out at a temperature of 130-160°C" e "the bleaching and deodorization steps reduce the combined 3-MCPD ester and glycidyl ester content of the refined oil to no more than 5 ppm and reduces the 
free fatty acid (FFA) content of less than 0.1% by weight" In view of the foregoing amendments to claim 17, Applicant stands by the arguments presented in the response filed December 14, 2021, arguing Schurz, alone or together with Bertoli, Bloomer, Haines, and Sullivan, fails to teach or suggest each and every limitation of the claimed process. 
First, Schurz fails to teach or suggest steps (a)-(d) as ordered and sequenced in the instant claims. Further, Schurz is wholly silent with respect to (c) a final bleaching step with activated bleaching clay which immediately follows step (b), and (d) a final deodorization step, wherein step (d) is carried out at  least 40°C lower than the deodorization step (b) and wherein the final deodorization step (d) is carried out at a temperature of 130-160°C. 
With respect to the ordered/sequenced bleaching and deodorization steps, the Office argues that "Schurz teaches that after bleaching, the oil is deodorized (starting at In. 8, of pg. 5); and the second step of bleaching is after the first, however, does not limit the time thereafter (see top of pg. 5)." Office Action, p. 6. Applicant cannot agree as the Office misapprehends the clear teaching of Schurz. 
Schurz at pg. 5 starting at line 17 states: The subsequent bleaching of the degummed oil comprises two stages, a wet bleaching and a vacuum bleaching. For wet bleaching, the degummed oil is mixed with 0.1 to 0.5% by weight of water and after the oil has been heated to 95 0.3 to 2% by weight of bleaching earth is added. The mixture is then stirred at normal pressure for about 20 minutes. Subsequently, a vacuum is applied (for example 100 mbar) and the oil is stirred for a further 30 minutes at 95 °C. 
After bleaching, the spent bleaching earth is separated off, for example by filtering the mixture through a suction filter covered with a paper filter. 
Schurz, 5:16-26 (English machine-translation) (emphasis added). In other words, Schurz not only prescribes in its description of bleaching specific sequence of both bleaching stages (i.e., wet bleaching for 20 min and vacuum bleaching at 30 min.), Schurz expressly states that vacuum bleaching immediately follows wet bleaching. 
Thus, a person of ordinary skill in the art ("POSA") would readily understand Schurz requires a specific time and sequence for its bleaching stages that are not disconnected temporally as the Office asserts. Schurz emphasizes this at page 10, line 17 to page 11, line 12 (English machine- translation): The degummed oil is heated to a temperature is heated to a temperature in the range of 80 to 100 °C . . . The bleached earth is then added to the heated degummed oil . . . After adding the bleaching earth to the heated oil, the oil is then bleached in a conventional manner. The bleaching can be done by applying directly after addition of the bleaching earth vacuum, so without having previously given water to the crude oil. The bleaching then takes place as a pure vacuum bleaching. The vacuum bleaching is carried out at elevated temperature, particularly preferably at temperatures of 80 to 110 °C. According to one embodiment, the bleaching is carried out at least in two stages, initially wet bleaching 
followed by vacuum equalization. Id., 10:17-11:12 (emphasis added). 
As Schurz expressly states in every instance of its description, its bleaching occurs in two stages where wet bleaching occurs immediately prior to a subsequent vacuum bleaching without any intervening processing/refining steps. Because Schurz does limit the time in which its two-stage bleaching occurs, a POSA would have no teaching or suggestion in Schurz for performing a first bleaching step (a) followed by an intervening deodorization step (b) which is followed by a final bleaching step (c) with activated bleaching clay as claimed. 
In response, Schultz is clear that after adding the bleaching in a conventional manner, bleaching can be done by applying directly after addition of the bleaching earth vacuum.  This does not require two subsequent steps of bleaching, as argued. Schultz teaches the option of two steps of bleaching and two steps of deodorizing, however, does not present them in the claimed order.  Therefore, because Schurz does not  limit the bleaching and deodorizing to the specifically claimed order of: bleaching, then deodorizing, then bleaching again, then deodorizing again, Bloomer is applied.



It is asserted, that as Applicant argued in the prior response filed December 14, 2021, Schurz does not disclose deodorization followed by a final bleaching with activated bleaching clay (c) and a final deodorization at a temperature of130-160*C (d), but instead, Schurz discloses "it is possible to carry out the deodorization in several stages" where the temperature of steam can be lowered at varying stages of the deodorization. Id., 12:6-26. In particular, Schurz discloses the following regarding its deodorization (following its bleaching step) starting at page 12, line 3 (English machine-translation): 
The filter oil is finally deodorized ... For this purpose, superheated steam is passed through the oil, with a full raffinate being obtained. The superheated steam preferably has an exit temperature in the range of 200 to 290 *C. The deodorization is preferably carried out for a period of 30 minutes to 2 hours. The deodorization can be carried out in one stage, wherein the outlet temperature of the superheated steam is kept substantially constant. But it is also possible to carry out the deodorization in several stages, wherein the temperature of the superheated steam is changed during deodorization. In this case, preferably superheated steam is first introduced, which has a temperature in the range of 250 to 290 *C. This first step is preferably carried out for a period of 20 to 45 minutes. Subsequently, the outlet temperature of the steam, is lowered, preferably in a range of 200 to 240 °C. The superheated steam is then preferably passed through the oil for a further 30 to 120 minutes. Id., 12:3-22 (emphasis added). 
First, Schurz is wholly silent with respect to a final deodorization as recited in step (d) of the instant claims. But even assuming the Office's assertion that a POSA would understand Schurz's disclosure of a multi-stage deodorization to somehow meet step (d) of the instant claims, which it does not, Schurz requires deodorization at temperatures ranging from 200-290 which is substantially higher than the claimed 130-160 °C deodorization step (d). 
Accordingly, Schurz fails to teach or suggest each and every limitation of the instant claims. 
In response, it is agreed that Schurz fails to teach or suggest each and every limitation of the instant claims, this why a 103 rejection over other references is applied.

It is asserted, that the Office relies on Bertoli, Bloomer, Haines, and Sullivan to cure the aforementioned deficiencies of Schurz, but to no avail. Tellingly, the Office Action fails to point to any reasoning in Schurz or otherwise that would explain why a POSA would have been led to modify Schurz's process based on the disparate teachings of Bertoli, Bloomer, Haines, and Sullivan, let alone to select and modify the recited order and sequence of bleaching and deodorization steps or the recited temperatures. Under these circumstanced, a valid obviousness rejection requires a showing that a POSA would have made the selections required to arrive at an embodiment within the scope of the claims, not merely that he or she theoretically could have done so. See, e.g., Belden Inc. v. Berk-TekLLC, 805 F.3d 1064, 1073 (Fed. Cir. 2015) (holding that a proper obviousness rejection must show that "a skilled artisan not only could have made but would have been motivated to make the combinations or modifications of prior art to arrive at the claimed invention."); Personal Web Tech. LLC. v. Apple, Inc., 848 F.3d 987, 993 (Fed. Cir. 2017) (finding the rejection "seems to say no more than that a skilled artisan, once presented with the references would have understood that they could be combined. And that is not enough: it does not imply motivation."). That burden is not met here. 
For example, Bertoli is relied upon to teach the temperature of the final deodorization step (d) only. However, Bertoli describes a process for preparing a deodorized oil that includes contacting the oil with a carboxymethyl cellulose or ion exchange resin to remove MCPD. Bertoli, abstract; 11:25-27. 
While Bertoli is relied upon solely to teach deodorization temperatures between 140-270°C, the Office Action fails to provide any teaching, suggestion, reasoning or guidance to explain why a POSA would select a lower temperature in Bertoli to modify Schurz's required deodorization temperature range of 200-290°C to the significantly lower temperature range disclosed in Bertoli. In fact, Bertoli recites deodorization is preferably performed at temperatures above 180°C and "induce[s] the formation of bound MCPD in the oil or fat." Id., 15:12-16. 
In response, please see the new grounds of rejection, above, wherein Bertoli is not relied on based on the discovery of Pudel, through new searching on the claimed amendments wherein the reduced MCPD and glycidyl contents are due to bleaching and deodorizing steps.

It is asserted, that Bloomer is relied upon as teaching a re-bleached and re-deodorized oil. See Office Action, p. 7. However, Bloomer requires deodorization at temperatures that greatly exceed the recited 130-160 °C range, which are instead in a range between 180°C or greater. See, e.g., Bloomer [0064], [0065], [0069], [0071], [0080], [0082]; Tables 2A, 2B, 4A2, 4B1, 4C1. In fact, Bloomer's process is wholly silent with respect to lowering MCPD levels and teaches its process does not reduce FFA content below 0.1% at deodorization temperatures of 180 [0083], Tables 4B1, 4C1. 
Thus, a POSA would have no reason to modify Schurz based on any teaching in Bloomer, let alone any reasonable expectation of success in arriving at the instant claims by doing so. 
In response, Bloomer is applied merely to show the ordered steps, therefore this is a piece meal analysis of the rejection which merely picks apart the references versus taking them as a whole.  Further Bloomer provides that the specifically claimed order of steps reduces the FFA and glycidol esters (0012-0013), a known carcinogen (0002), which provides a reason to select said ordered method steps.

It is asserted, that Haines and Sullivan equally fail to cure the deficiencies of Schurz, and the Office Action fails to point to any proper motivation or reasonable expectation of success in modifying or combining Schurz based on any teaching in Haines/Sullivan to arrive at the instant claims. 
As the Federal Circuit explained in In re Stepan Co., 868 F.3d 1342, 1346 n.1 (Fed. Cir. 2017), "[w]hether a rejection is based on combining disclosures from multiple references, combining multiple embodiments form a single reference, or selecting from a large list of elements in a single reference, there must be a motivation to make the combination and a reasonable expectation that such a combination would be successful, otherwise a skilled artisan would not arrive at the claimed combination." Here, even reading Schurz's process in view of the bleaching in two-stages and deodorization in multiple stages, a POSA would not be guided towards the bleaching and deodorization steps in the order and sequence claimed, let alone to the claimed process as a whole. Thus, the obviousness rejection is legally improper and should be withdrawn for this reason as well. 
In response, please see the modified rejection above, necessitated by the claim amendments.  Bloomer provides that the specifically claimed order of steps reduces the FFA and glycidol esters (0012-0013), a known carcinogen (0002), which provides a reason to select said ordered method steps.  Haines is no longer relied on based on the discovery of Pudel, as discussed above; and Sullivan is made obvious because: Schurz teaches that the free fatty acids are removed by bleaching, then deodorizing the bleached oil (see PS: "After bleaching, the oil is deodorized. …”), which imparts that none remain; Sullivan illustrates specificity by teaching deodorizing bleached oil results in encompassing amounts of FFA; and reasoning for such a thing is because one of skill in the art would have the common knowledge that free fatty acids (FFA) lead to degradation in the quality of the oil, therefore it would be beneficial to remove them. 
Therefore the arguments above are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 


For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793